Exhibit 10.1

 

SECURITY AGREEMENT

(Deposit Account(s))

Borrower Grantor

 

This Security Agreement (together with all amendments, supplements and other
modifications, this “Agreement”) executed in Columbus, OH, as of this 15th day
of October 2004, by PECO II, Inc. (together with its permitted successors and
assigns, heirs and personal representatives, “Grantor”) whose mailing address is
1376 State Road 598, Galion, OH 44833-9355 to NATIONAL CITY BANK (“Bank”),
having a banking office at 155 East Broad Street, Columbus, OH 43251, Attention:
Commercial Loans Division, Locator No. 16-0061.

 

1. Grant of Interest. Grantor hereby grants to Bank a security interest in all
of Grantor’s right, title and interest in the following property of Grantor
wherever located and whether now existing or hereafter acquired or created
(collectively, the “Collateral”):

 

  ¨ all Deposit Accounts with Bank [                                 Bank] in
Grantor’s name (and including any changes in the numbering or designation of the
foregoing) with all present and future renewals, replacements, substitutions,
increases in value, rollovers, additions thereto, interest and earnings thereon,
rights and accessions thereto, whether now existing or hereafter arising,
(collectively, the “Deposit”) and all Proceeds of the foregoing.

 

OR

 

  x a Deposit Account with Bank [National City Bank] in Grantor’s name which is
identified as Account Number                                  (and including any
changes in the numbering or designation of the foregoing) with all present and
future renewals, replacements, substitutions, increases in value, rollovers,
additions thereto, interest and earnings thereon, rights and accessions thereto,
whether now existing or hereafter arising, (the “Deposit”) and all Proceeds of
the foregoing.

 

This Collateral secures the full and prompt payment to Bank of all obligations
of Grantor to Bank, whether incurred directly or acquired by purchase, pledge,
or otherwise and whether participated in whole or in part, including, without
limitation, (i) every such obligation to Bank whether in a joint, several, or
joint and several capacity, whether now owing or existing or later arising or
created, owed absolutely or contingently, created by loan, overdraft, guaranty,
or other contract, quasi-contract, tort, statute or otherwise, whether for
principal, interest, fees, expenses or otherwise and (ii) any and all
obligations of Grantor to Bank or to any affiliate of Bank, whether now owing or
existing or later arising or created, owed absolutely or contingently, whether
evidenced or acquired (including all renewals, extensions, and modifications
thereof or substitutions), under any agreement, device or arrangement designed
to protect Grantor from fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency exchange agreements, foreign currency exchange agreements,
interest rate caps, collars or floors, forward rate currency or interest rate
options, puts, warrants, swaps, swaptions, U.S. Treasury locks and U.S. Treasury
options, (collectively the “Subject Debt”).

 

  ¨ [Withdrawals permitted above dollar limitation—National City accounts only]
Anything herein to the contrary notwithstanding, the security interest in the
Deposit granted to Bank by Grantor under this Agreement shall be limited to the
sum of                      and     /100 Dollars ($                    ) (the
“Minimum Amount”) plus all expenses, legal and otherwise (including court costs
and reasonable attorney’s fees), paid or incurred by Bank in enforcing this
Agreement. Subject to the covenants contained herein and any further
restrictions contained in any deposit account control agreement or other
agreement relating to Bank’s Control over the Deposit and in any deposit
agreement or other documents governing the Deposit, unless and until an Event of
Default occurs or Bank demands payment of any part of the Subject Debt, Grantor
may withdraw funds from the Deposit so long as the total amount of the Deposit
does not fall below the Minimum Amount.

 

  x [No withdrawals] Grantor shall not have the right to withdraw any amount
from the Deposit unless Grantor obtains Bank’s prior written consent.

 



--------------------------------------------------------------------------------

2. Representations and Warranties. Grantor represents and warrants to Bank as
follows:

 

(a) Existence. Grantor’s legal name is exactly as set forth in the first
paragraph of this Agreement.

 

(b) Ownership. Grantor owns all of the presently existing Collateral, free and
clear of any and all adverse claims, assignments, attachments, leases,
mortgages, security interests or other liens of any kind or nature
(“Encumbrances”) except those in favor of Bank and those consented to in writing
by Bank (collectively, the “Permitted Encumbrances”). Each Encumbrance granted
hereby, when duly and properly perfected, will be a first priority security
interest in the Collateral, prior to all Encumbrances except for Permitted
Encumbrances, and will secure the payment of the Subject Debt.

 

(c) Authority; No Consent. Grantor has all right, power and authority to enter
into and deliver this Agreement and grant to Bank the Encumbrances on the
Collateral. This Agreement is a valid obligation of Grantor, enforceable in
accordance with its terms. No consent, authorization, approval or other action
of any third party is required for the grant by Grantor of the Encumbrances
hereunder.

 

3. Covenants.

 

(a) No Transfer or Encumbrance. Grantor agrees that it will not, without in each
case obtaining Bank’s prior written consent, (i) liquidate, transfer or
otherwise dispose of all or any part of the Collateral except as otherwise
permitted herein, or (ii) grant any Encumbrances in or permit any Collateral to
be or become subject to any Encumbrance except for Permitted Encumbrances.
Grantor shall comply with all applicable laws, rules and regulations related to
the Collateral. Grantor agrees to join Bank to take all steps necessary to
preserve, protect and defend Bank’s security interest in the Collateral, at
Grantor’s expense, as Bank may from time to time require.

 

(b) Notice. Grantor agrees to give Bank:

 

(i) not less than thirty (30) days’ prior written notice of any change in
Grantor’s name or the continuing status of Bank’s security interest as the first
and prior lien on the Collateral,

 

(ii) immediate written notice if any third party claims any Encumbrance on any
of the Collateral or claims that Grantor’s use thereof infringes or unlawfully
conflicts with any rights of such party, and

 

(iii) from time to time, upon Bank’s request, statements and schedules further
identifying and describing the Collateral, in form and substance satisfactory to
Bank.

 

(c) Further Assurances. Grantor agrees to execute and deliver from time to time
upon request of Bank such other instruments of assignment, conveyance and
transfer and take such other action as Bank may reasonably request for the
purpose of perfecting, continuing, amending, protecting or further evidencing
the arrangements contemplated hereby or to enable Bank to exercise and enforce
its rights and remedies hereunder. Grantor will, at Grantor’s expense, upon each
request of Bank (i) cooperate with Bank in obtaining Control of all Deposit
Accounts, and (ii) comply with every other requirement deemed necessary by Bank
for the perfection of its security interest in the Collateral.

 

4. Remedies. If any Event of Default occurs or after demand is made by Bank,
Bank has the right, at its option at any time and from time to time, without
notice to Grantor to exercise the following rights and remedies which may be
exercised simultaneously:

 

(a) Bank shall have the right, at any time and from time to time, to give any
necessary notice and to surrender the Deposit to the issuer thereof and obtain
payment thereunder, subject to any early withdrawal penalty or other fees
imposed by the issuer, when applicable, and to take control of all or any
Collateral.

 

(b) Bank shall have the right, at any time and from time to time, to sell,
transfer or otherwise dispose of, or to attach, execute or levy on, any of the
Collateral and to effect transfer of title upon sale or other disposition of all
or a part of the Collateral. For this purpose, Grantor irrevocably appoints Bank
as Grantor’s attorney-in-fact to execute endorsements, assignments and
instruments in the name of Grantor and each of them (if more than one) as shall
be necessary or reasonable.

 

(c) Bank shall have full power and right to exercise any and all rights and
remedies available at law (including, without limitation, those afforded by the
UCC) or in equity to collect, enforce or satisfy any of the

 



--------------------------------------------------------------------------------

Subject Debt and exercise any or all of the rights and remedies in respect of
the Collateral, including, without limitation, those provided herein or in any
Related Writing.

 

After deducting all expenses incurred in enforcing its rights in the Collateral,
Bank shall have the right to apply the net proceeds of the Collateral to the
Subject Debt without notice and with such allocation as to item and maturity as
Bank in its sole discretion deems advisable, and shall refund the surplus, if
any, to Grantor.

 

5. Indemnity; Fees and Expenses. Grantor agrees to indemnify Bank from and
against any and all claims, losses, and liabilities arising from or with respect
to the Collateral and this Agreement, except claims, losses, or liabilities
resulting from Bank’s gross negligence or willful misconduct. Grantor will
reimburse Bank, on demand, for any and all fees, costs, and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Bank in (a) custody,
preservation, use, collection or realization of the Collateral, (b) protection
or enforcement of its rights in the Collateral or under this Agreement or (c)
failure of Grantor to perform or observe any provisions hereof.

 

6. Bank May Perform. If Grantor fails to perform any agreement contained herein,
Bank may itself perform (but is not required to perform) or cause performance
of, such agreement, and the expenses of Bank incurred in connection therewith
shall be payable by Grantor upon Bank’s demand. If Grantor does not reimburse
Bank, such amounts paid will become part of the Subject Debt and will be secured
hereunder. The powers conferred on Bank hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.

 

7. Notices. Each notice to Grantor shall be in writing and shall be deemed to
have been given or made when sent to Grantor, by certified mail, return receipt
requested, or nationally recognized overnight courier service to the address of
Grantor set forth herein or at such other address as Grantor may furnish to Bank
from time to time. Every notice to Bank shall be in writing and shall be
effective when delivered to Bank at its banking office or at such other address
as Bank may furnish to Grantor. Grantor assumes all risks arising out of or in
connection with each notice given hereunder.

 

8. Power of Attorney. Grantor hereby irrevocably appoints Bank as its
attorney-in-fact, with full power of substitution, to do the following: (a) to
demand, collect, receive, receipt for, sue and recover all sums of money or
other property which may now or hereafter become due, owing or payable from the
Collateral; (b) to execute, sign and endorse any and all claims, instruments,
receipts, checks, drafts or warrants issued in payment for the Collateral; (c)
to settle or compromise any and all claims arising under the Collateral, and in
the place and stead of Grantor, to execute and deliver its release and
settlement for the claim; and (d) to file any claim or claims or to take any
action or institute or take part in any proceedings, either in its own name or
in the name of Grantor, or otherwise, which in the discretion of Bank may seem
to be necessary or advisable. This power is given as security for the Subject
Debt, and the authority hereby conferred is and shall be irrevocable and shall
remain in full force and effect until terminated by Bank.

 

9. Definitions. As used in this Agreement, the following terms shall have the
following meanings: “Deposit Account” means a demand, time, savings, passbook or
similar account maintained with a bank and does not include Investment Property
or accounts evidenced by an Instrument; “Event of Default” means any event of
default as defined and occurring under any Related Writing; “Person” means an
individual or entity of any kind, including, without limitation, any
association, company, cooperative, corporation, partnership, trust, governmental
body, or any other form or kind of entity; “Record” means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form; “Related Writing” means a Record
of any kind that (i) evidences the Subject Debt or pursuant to which any Subject
Debt is issued, (ii) evidences any Collateral or any interest therein or
Proceeds or Products thereof or which otherwise relates thereto in any manner,
or (iii) is a financial statement, audit report, opinion, notice, certificate or
other Record any kind that is furnished to Bank by Grantor or by any officer,
partner, employee, agent, auditor or counsel of Grantor; and “UCC” means the
Uniform Commercial Code as currently in effect in the jurisdiction where the
chief executive office of the Bank is located and as the Uniform Commercial Code
may hereafter be amended, adopted and effective in such jurisdiction. All terms
used in this Agreement which are defined under the UCC and not otherwise defined
herein, including, without limitation, all terms relating to the Collateral,
shall have the meaning as set forth in the UCC.

 

10. General Provisions. The provisions of this Agreement shall be binding upon
the successors, assigns, heirs and personal representatives of the parties
hereto. If Grantor is more than one Person, those Persons shall be jointly and
severally liable for the payment and performance of Grantor’s obligations under
this Agreement. No single or partial exercise of any right, power or privilege
shall preclude any further or other

 



--------------------------------------------------------------------------------

exercise thereof or of any other right, power or privilege, as each such right,
power or privilege may be exercised either independently or concurrently with
others and as often and in such order as Bank may deem expedient. This Agreement
contains the entire security agreement between Grantor and Bank and may be in
addition to other security agreements executed by Grantor in favor of Bank. If
any one or more of the provisions hereof should be invalid, illegal or
unenforceable in any respect, the finding shall only affect the provisions found
to be void and the remaining provisions shall not be impaired. No course of
dealing in respect of, nor any omission or delay in the exercise of, any right,
power or privilege by Bank under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any further
or other exercise thereof or of any other right, power or privilege, as each
such right, power or privilege may be exercised either independently or
concurrently with others and in such order as Bank may deem expedient. The
provisions of this Agreement may be modified, altered or amended only by written
agreement signed by Bank and Grantor. Each right, power or privilege is in
addition to and not in limitation of any other rights, powers and privileges
that Bank may otherwise have or acquire by operation of law (including, without
limitation, the right of offset), by other contract or otherwise. This Agreement
shall be governed by the law (excluding conflict of laws rules) of the
jurisdiction in which Bank’s banking office is located.

 

11. Defeasance. Bank’s security interest in the Collateral shall remain in
effect in accordance with this Agreement until the Subject Debt has been fully
satisfied and shall not be affected by the lapse of time or by the fact that
there may be a time or times when no Subject Debt is outstanding. If and when
Bank’s security interest shall have terminated in accordance with the provisions
of this Agreement, Grantor agrees to pay to Bank, on demand, an amount equal to
all reasonable costs and expenses incurred by Bank in terminating its security
interests.

 

12. Jurisdiction and Venue; Waiver of Jury Trial. Any action, claim,
counterclaim, crossclaim, proceeding, or suit arising under or in connection
with this Agreement (each an “Action”) may be brought in any federal or state
court located in the city in which Bank’s banking office is located. Grantor
hereby unconditionally submits to the jurisdiction of any such court with
respect to each such Action and hereby waives any objection Grantor may now or
hereafter have to the venue of any such Action brought in any such court.
GRANTOR HEREBY, AND EACH HOLDER OF THE SUBJECT DEBT OR ANY PART THEREOF,
KNOWINGLY AND VOLUNTARILY WAIVES JURY TRIAL IN RESPECT OF ANY ACTION, CLAIM,
COUNTERCLAIM, CROSSCLAIM, PROCEEDING OR SUIT, WHETHER AT LAW OR IN EQUITY,
WHETHER SOUNDING IN TORT, CONTRACT, OR OTHERWISE AT ANY TIME ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED WRITING, THE ADMINISTRATION,
ENFORCEMENT, OR NEGOTIATION OF THIS AGREEMENT OR ANY OTHER RELATED WRITING, OR
THE PERFORMANCE OF ANY OBLIGATION IN RESPECT OF THIS AGREEMENT OR ANY OTHER
RELATED WRITING.

 

This Agreement is executed as of the date first written above, with the intent
to be legally bound hereby.

 

Grantor:

PECO II, Inc. By:  

/s/ Sandra A. Frankhouse

 

(SEAL)

Name:

 

Sandra A. Frankhouse

   

Title:

 

Chief Financial Officer

   

 



--------------------------------------------------------------------------------

LOAN SETTLEMENT STATEMENT

AND BORROWER’S AUTHORIZATION

 

Borrower: PECO II, Inc.

 

Principal Amount of Note: $3,500,000.00

 

Note dated: October 15, 2004

 

In connection with the above referenced loan transaction, NATIONAL CITY BANK has
incurred or will incur the following expenses:

 

Origination Fee

   $ 5,000.00

TOTAL:

   $ 5,000.00

 

Please pay the above charges in the following manner (Check One):

 

x Check in the above amount attached hereto.

 

¨ Please debit my Account Number 982338667 and send copy of Debit Advice to
above Borrower.

 

¨ Please deduct the above charges from the proceeds of the loan.

 

In addition, NATIONAL CITY BANK is authorized to deduct from the proceeds of the
above referenced note the following amounts to be paid to the following:

 

Undisbursed

   $ 3,500,000.00

TOTAL

   $ 3,500,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Borrower: PECO II, Inc.         

By:

 

/s/ Sandra A. Frankhouse

  

Its: Chief Financial Officer

  Date: October 15, 2004     Sandra A. Frankhouse         

 

Acknowledgement

 

Bank: NATIONAL CITY BANK         

By:

  /s/ Tom D. Peoples   

Its: VP

  Date: October 15, 2004     Tom D. Peoples         

 



--------------------------------------------------------------------------------

FORM OF CONFIRMATION FOR DEMAND LINE OF CREDIT

 

Borrower:   

PECO II, Inc.

1376 State Route 598

Galion, OH 44833-9355

   Lender:   

National City Bank

Columbus - Corporate Banking LOC 0018

155 East Broad Street

Columbus, OH 43251

 

Borrower has executed and delivered to National City Bank (“Lender”) a
Promissory Note (“Note”) in the amount of $ Three Million Five Hundred Thousand
and 00/100 dollars ($3,500,000.00) (“Demand Line”)

 

This form will confirm that the Lender has agreed, subject to the statutory and
other requirements by which it is governed and the terms and conditions which
are set forth in this form as well as those set forth in the Note, to provide to
the Borrower the Demand Line in the amount set forth above. The terms and
provisions of the Demand Line including, without limitation, the interest rate
and the minimum advance amounts, are set forth in the Note. The Note, together
with this form, must be executed by the Borrower prior to the Lender considering
making any advances to the Borrower. This Demand Line will be reviewed from time
to time by the Lender to allow the Lender to determine whether or not it should
be continued.

 

Advances made under the Demand Line, if any, shall be made at the sole
discretion of the Lender and shall be due and payable on demand.

 

The Lender shall have the right to demand repayment of the entire amount
outstanding under the Demand Line at any time and for any reason without any
prior notice to the Borrower.

 

In extending the Demand Line to Borrower, Lender expects that Borrower will
provide the information described in this form.

 

UBorrower’s Financial Statements. Borrower shall furnish to the Lender

 

within Forty Five (45) days after the end of each fiscal Quarter of Borrower,
the balance sheet of the Borrower as of the end of such fiscal Quarter
[commencing with the fiscal Quarter ending Sept 30, 04 together with statements
of cash flow, income and surplus reconciliation prepared for the Borrower and on
a comparative basis with the prior year, in accordance with generally accepted
accounting principles consistently applied, in form and detail satisfactory to
the Lender, and certified as having been Audited by an independent certified
public accountant selected by the Borrower and satisfactory to the Lender.

 

Lender’s granting of any advance under the Demand Line or making any other
accommodation to Borrower in the absence of the financial information to be
provided pursuant to this form shall not constitute a waiver of Lender’s rights
to require delivery of such information, and shall not preclude the exercise of
any right, power or remedy granted to Lender under the Note and any related
writings or provided by law.

 

THE BORROWER ACKNOWLEDGES THAT THIS FORM AND THE NOTE DO NOT CONSTITUTE A
COMMITMENT BY THE LENDER TO MAKE ANY ADVANCES TO THE BORROWER OR HONOR THE
BORROWER’S REQUEST FOR AN ADVANCE.

 

If you agree that the above accurately reflects the understanding of the
Borrower and the Lender, please so indicate by signing below.

 

BORROWER

PECO II, Inc.

By:

 

/s/ Sandra A. Frankhouse

Printed Name: Sandra A. Frankhouse

Its: Chief Financial Officer.

 